Opinión concurrente del
Juez Asociado Señor Rigau.
San Juan, Puerto Rico, a 31 de agosto de 1976
Escribo estas líneas porque entiendo que es útil que se dis-cutan y que, si posible, se aclaren algunos planteamientos que se hacen en este caso.
Es útil hacerlo, creo, para propiciar un mejor entendi-miento de los problemas que el caso toca, tales como ¿para qué se celebran elecciones?, ¿cómo pueden los electores hacer efectiva su voluntad de endosar un programa político y de elegir un grupo de dirigentes para que fórmen gobierno? y otros que mencionaré.
Comencemos por aclarar lo del voto “independiente.” Todo voto en Puerto Rico es independiente. Aquí el voto es libre y secreto. Cada elector entra solo a una caseta individual de vo-tación con una papeleta impresa y un lápiz. Vota secretamente y nadie, salvo él, sabe a ciencia cierta cómo votó. Difícilmente hay un acto más secreto que pueda llevar á cabo un elector en Puerto Rico.
Para ser justos, y para que se entienda lo que sigue, es conveniente aclarar que el demandante utiliza el término “voto independiente” al referirse al voto que en toda elección emite *71una minoría de electores, que es un voto fuera de partido, un voto personal, individualista.
El demandante afirma que la democracia puertorriqueña ha madurado a través de los años y argumenta que esa madu-rez la demuestra el uso del voto fuera de partido. La realidad! es que la madurez de un electorado se demuestra cuando sabe elegir para su país entre un derrotero político y otro, cuando sabe elegir y reelegir a los gobiernos que le sirven bien y cuando sabe remover del poder a los gobiernos que le sirven mal. No es necesariamente correcta la ecuación que postula que a mayor número de votos fuera de partido mayor es la madurez de un electorado. En alguna circunstancia especialí-sima es posible que eso sea cierto pero en la generalidad de las veces el voto fuera de partido representa un mal síntoma en el cuerpo político de un país. Esto requiere explicación y paso a hacerlo. Ahora entramos en el meollo de la cuestión.
Es fácil comprender que la democracia contemporánea no puede operar en forma directa, votando en asamblea cada uno de nosotros sobre cada medida legislativa y sobre cada acción administrativa en particular. Así podía hacerse en las pe-queñas comunidades de la Grecia clásica y en el antiguo town meeting de Nueva Inglaterra. Eso ya no es posible en las ciu-dades y en los estados modernos debido a su gran extensión, a su gran población y al número y enorme complejidad de sus problemas. Por eso la democracia moderna tiene que ser representativa.
El mero tamaño de las democracias modernas ha dictado que éstas sean representativas y que sean los partidos políti-cos los vehículos de la voluntad electoral y por ende de la democracia misma. En la campaña preeleccionaria dos o más grupos de hombres ofrecen al país un programa político y ad-ministrativo. En torno de ellos existe ya, o se organiza si no existe, un partido político. Los partidos adoptan los progra-mas que sus líderes han ideado. Esto tiene que ser así nece-sariamente pues cientos de miles de electores, en el caso de *72Puerto Rico, no pueden reunirse en asamblea para discutir y redactar un programa político. Esto generalmente se hace en el seno de un comité o de una asamblea que puede consistir de media docena o de un centenar de hombres. Claro, hay mane-ras de obtener los puntos de vista del electorado sobre proble-mas específicos y eso a veces se lleva a cabo. Pero fundamen-talmente la función de los líderes es educar y dirigir y no meramente seguir los pasos de la muchedumbre.
El partido que vence en la elección llega al poder con un programa y un mandato electoral. El sistema es racional y, aunque con desigual eficacia, funciona.
Por el contrario, el voto fuera de partido no puede ofrecer al país un programa de gobierno porque sencillamente no lo tiene. El voto fuera de partido es con frecuencia un voto vale-tudinario. Es una manera de protestar pero no de organizar gobiernos. Debilita los partidos políticos ya que contribuye a enconar los conflictos internos, a perpetuar las disensiones de opinión y a dividir los partidos en facciones. Menoscaba el proceso democrático en general y en particular obstaculiza la función democrática de elegir y formar gobiernos.
A propósito de lo anterior, el Profesor Binkley ha escrito que el mayor tributo que puede hacerse a la moralidad polí-tica de los americanos de 1787 es reconocerle que a pesar de la amarga contienda que tuvo lugar sobre la ratificación de la Constitución de los Estados Unidos, dicha contienda no dejó grupos irreconciliables.(1) El Profesor y luego Presidente Woodrow Wilson también comentó sobre el particular.(2)
La experiencia ha demostrado que la proliferación de fac-ciones y de partidos, al fragmentar en exceso la opinión pú-blica, tiene un efecto desastroso sobre el sistema democrá-tico. Lo confunde, lo paraliza y finalmente lo desprestigia. Cuando se cae en tal situación los beneficiarios de la misma *73históricamente han sido los enemigos del propio sistema demo-crático. Se recordará que las carreras de Hitler y Mussolini debieron mucho a eso. En Francia, debido a la proliferación de partidos políticos, en un período de 67 años (1873-1940) hubo 99 gobiernos, con un promedio de vida de aproximada-mente 8 meses cada uno. Cincuenta de esos gobiernos duraron solamente 6 meses o menos.(3)
Esa inestabilidad política fue una de las causas princi-pales, sino la mayor, de la debilidad y del desastre de Francia en la Segunda Guerra Mundial. Por el contrario, obsérvese la fortaleza y la estabilidad de la democracia política en Ingla-terra y en los Estados Unidos, en donde los partidos políticos nacionales son pocos — generalmente dos y a veces tres — y de larga vida. Los dos partidos políticos nacionales de Esta-dos Unidos, el Demócrata y el Republicano, han sobrevivido más de treinta elecciones presidenciales.
La representación política, organizada a través de los par-tidos, es uno de los aspectos fundamentales del gobierno mo-derno y del sistema democrático en particular. Ya antes seña-lamos cómo las condiciones físicas de tamaño y de población, y la complejidad de los problemas públicos actuales ha hecho ne-cesario acudir al sistema representativo. Un clásico en la ma-teria expresa que “la democracia moderna es inconcebible salvo en términos de partidos políticos.”(4) Uno de los más serios estudiosos de los procesos políticos contemporáneos con-sidera “indispensable” el rol de los partidos políticos en la democracia moderna.(5) Otro autor escribe “El gobierno re-presentativo es gobierno por partidos.”(6) Puede decirse que si el Ejecutivo es la cabeza y el Legislativo el corazón, el *74partido político es la sangre que los une, los comunica y les da vida. Sin un partido político fuerte y disciplinado la labor del Ejecutivo y del Legislativo se hace muy difícil y con frecuen-cia imposible o estéril. La soberanía popular la tiene el elec-torado, la hace efectiva a través de los partidos políticos, éstos al llegar al poder forman gobierno. El gobierno siempre re-cordará que la voluntad del pueblo es la fuente del poder público y que de allí emana su poder. La elección lo que ha hecho es legitimar el ejercicio de ese poder. Puede verse por qué se considera fundamental la función de los partidos polí-ticos en el sistema democrático moderno.
Lo anterior no quiere decir, desde luego, que el interés del partido es lo principal y que todo otro interés debe supeditarse a aquél. Todo político y todo gobernante serio sabe que lo principal es el interés general del país, el bien común. Todos los demás intereses tienen una posición inferior al bien común. Lo que lo anterior reconoce es la realidad histórica y práctica de que una democracia saludable funciona a través de los partidos políticos y no a través de votos fuera de par-tido, sin programa, sin líderes y sin rumbo. No solo es esto una realidad histórica sino que es una cuestión fundamental pues el asunto va al corazón de la responsabilidad política, de la sustancia moral de todo gobierno. A un partido político que ha sido elevado al poder el electorado le puede pedir cuentas al fin de su mandato y reelegirlo o no; no así a un conglomerado de votos, fuera de partido, motivados cada uno por diferentes y personales razones.
Además la función del líder o de los líderes en cada par-tido es prácticamente indispensable. Alguien tiene que preocu-parse a tarea completa por los problemas públicos, alguien tiene que estudiarlos, pensar sobre ellos y proponer remedios y soluciones. Formular esas propuestas, hacerlas llegar a la conciencia de la ciudadanía y convencer a los electores de sus bondades, es primordialmente la función del líder polí-tico. Si logra hacer eso entonces el cuerpo electoral le con-*75ferirá la autoridad legítima que necesita para realizar su programa de gobierno,.
Un número crecido de votos fuera de partido puede crear un cuerpo electoral amorfo, una masa sin cabeza. Lo que a toda masa le sobra son hombres-masa; lo que toda masa nece-sita son líderes que la eduquen y le señalen las posibles y las deseables direcciones de marcha. Como señala Ortega en uno de los libros más penetrantes del siglo 20, la masa no actúa por sí misma; necesita referir su vida a la instancia superior constituida por sus hopibres excelentes.(7) Valga aclarar que Ortega al así expresarse no hacía distingos entre clases so-ciales, sino entre clases de hombres.
Se hace mucho énfasis en la Petición en que el voto fuera de partido y el voto por candidaturas constituye el derecho a la libre expresión. No hay duda de que eso constituye parte de la expresión del elector, como lo constituye cualquier cosa que haga, sea ésta legal o ilegal, prudente o imprudente, de buen o de mal gusto. Pero la realidad es que el derecho a la libre expresión está garantizado en Puerto Rico por la See. 4 del Art. II de nuestra Constitución y por la primera enmienda a la Constitución de los Estados Unidos.
El proceso electoral de Puerto Rico está organizado por nuestras leyes, en particular por el Código Electoral, Ley Núm. 1 de 13 de febrero de 1974, 16 L.P.R.A. see. 2001 y ss., y tiene su base en las disposiciones de nuestra Constitución sobre la materia.
Son relevantes a esos efectos las siguientes disposiciones constitucionales: el Preámbulo, en el cual se expresa que nos organizamos políticamente sobre una base plenamente demo-crática y que entendemos por sistema democrático aquel donde la voluntad del pueblo es la fuente del poder político; la Sec. 1 del Art. I de la Constitución, en donde se expresa que el poder *76político del Estado emana del pueblo y que se ejercerá con arreglo a su voluntad; la See. 2 del Art. II en la cual se prescribe que las leyes garantizarán la expresión de la voluntad del pueblo mediante el sufragio universal; el Art. Ill donde se dispone sobre la elección de los miembros de la Asamblea Legislativa; el Art. IV donde se dispone sobre la elección del Gobernador; la See. 4 del Art. VI donde se dispone sobre la celebración de elecciones generales cada cuatro años; el Art. VIII que trata de los distritos senatoriales y representativos y la See. 6 del Art. IX que trata de los partidos políticos.
De manera que no es necesario recurrir a las disposiciones electorales de nuestra Constitución y de nuestras leyes para invocar o defender el derecho a la libre expresión pues dicho derecho está, como señalamos, expresamente garantizado por el Art. II de nuestra Constitución y por la primera enmienda de la Constitución de los Estados Unidos. Las disposiciones electorales, tanto de nuestra Constitución como de nuestras leyes, organizan nuestro sistema electoral. En otras palabras, los pueblos no incurren en el enorme gasto y en el trauma co-lectivo de celebrar elecciones para meramente garantizar la libre expresión; las elecciones se celebran para elegir gobier-nos. El derecho a la libre expresión, esencialísimo como es, está garantizado por las otras dos disposiciones constituciona-les antes mencionadas.
Desde luego, debe existir el derecho del elector de votar fuera de partido o de votar por candidaturas si así lo desea. Pero ese derecho, cuyo ejercicio constituye una anomalía en el proceso electoral y que con frecuencia representa un sín-toma de mala salud en el cuerpo político, debe reconocerse como lo que es, pero creemos que no debe elevarse a categoría de virtud política.

 Binkley, American Political Parties, 2da. ed. (1945), pág. 61.


 Wilson, Congressional Government (1885), pág. 2.


 Finer, The Theory and Practice of Modern Government, ed. revi-sada (1960), pág. 627.


 Schattschneider, Party Government (1942), pág. 1.


 Friedrich, Constitutional Government and Democracy, 4ta. ed. (1968), pág. 430.


e) Finer, obra citada, pág. 237.


 Ortega y Gasset, La Rebelión de las Masas, 5ta. ed. (1935), pág. 185 y ss.